SENTENCIA
En el caso de autos, este Tribunal ha decidido unánime-mente confirmar los dictámenes del Tribunal de Primera Instancia y del Tribunal de Apelaciones. Resolvemos, pues, que la aplicación de la Ley Núm. 2 de 1 de enero de 1998 al caso de autos no es contraria a la prohibición de la Consti-tución del Estado Libre Asociado de Puerto Rico contra las leyes ex post facto. Los delitos en cuestión no estaban pres-critos al momento de presentarse las denuncias.

Se devuelve el caso al foro de instancia para que conti-núen los procedimientos allí, conforme a lo aquí resuelto.

Lo pronunció, manda el Tribunal y certifica la Secreta-ria del Tribunal Supremo Interina. El Juez Presidente Se-ñor Hernández Denton emitió una opinión de conformidad, a la que se unió la Juez Asociada Señora Rodríguez Rodríguez. El Juez Asociado Señor Fuster Berlingeri emi-tió una opinión de conformidad.
(.Fdo.) Dimarie Alicea Lozada Secretaria del Tribunal Supremo Interina
*119— O —